       Case 1:18-cv-00027-MAB Document 123            Filed 07/30/21   Page 1 of 1




                           UNITED STATES COURT OF INTERNATIONAL TRADE
                                       One Federal Plaza
                                 New York, New York 10278-0001

 CHAMBERS OF
MARK A. BARNETT
  CHIEF JUDGE


                                                                             July 30, 2021
Via CM/ECF
             Re: Pro-Team Coil Nail Enterprise, Inc., et al. v. United States, et al.
             Consol. Court No. 18-00027


To All Counsel:
       It is my intention to issue the opinion in the above-captioned consoliated action
as a public document. I do not believe that the opinion contains confidential information
in footnotes or in the body text. I ask that you please review the opinion and inform the
court by August 6, 2021, via ECF, whether any information in this opinion should be
redacted in the public version. Please also state the basis for your belief.




                                                        Very truly yours,
                                                        /s/   Mark A. Barnett
                                                        Mark A. Barnett, Chief Judge
